DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Halander et al. (USP 2007/0277916).
Regarding claims 1-2, 9 and 14
Halander teaches a method of making an emulsion explosive (abstract).
Halander teaches that the emulsion is sensitized by introducing (i.e. infusing) a density-reducing agent to reduce the density and form bubbles in the emulsion increasing its sensitivity (paragraph 0056.
Halander teaches that the density reducing agent comprises a compressed gas such as nitrogen, helium, argon, and air (paragraph 0058).
Halander anticipates the use of helium and argon. However, in the alternative, Halander would make the use of argon or helium an obvious choice selected from a short finite list with predictable results.
Regarding claims 3, 5-6, 10 and 12-13
Nitrogen, Argon, and Helium come as compressed cylinders with high purities making, the use of such high purity helium or argon as sources obvious to one of ordinary skill in the art, or making a source consisting of or consisting essentially of helium or argon obvious.
Regarding claims 4 and 11
Bubbles are closed cell microspheres.
s 7-8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halander et al. (USP 2007/0277916), as applied to claims 1-6 and 9-14 above, in view of Halliday et al. (USP 4,756,776).
Regarding claims 7-8
Although, Halander does not teach the bubble size, Halander does teach the use of bubbles to reduce the density. However, Halliday teaches that in an emulsion explosive the bubbles are 20-30 microns (column 4, lines 3-10). Therefore it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Halander by using bubbles in an emulsion explosive in the size range of 20-30 microns, with a reasonable expectation of success, as suggested by Halliday.
Regarding claim 15
Halander teaches the explosive emulsion (i.e. water in oil) has a discontinuous oxidizer phase, a continuous fuel phase (i.e. organic fuel), and an emulsifier (abstract). However, Halliday teaches that in water-in-fuel (i.e. water-in-oil) emulsion explosives that the oxidizing salt will be present in the form of an aqueous solution in the discontinuous phase (column 2, lines 28-29).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Halander by using a oxidizer solution consisting of an aqueous solution of an oxidizer salt, with a reasonable expectation of success, as suggested by Halliday.
Regarding claim 18
Although, Halander does not teach the density, Halander does teach the use of bubbles to reduce the density. However, Halliday teaches that in an emulsion explosive the density is preferably in the range of 1.15 to 1.20 g/cc (column 3, lines 46-59). .
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the use of one or more noble gases provides new and unexpected results. This is not persuasive and no evidence of new and unexpected results have been demonstrated.
	Applicants argue that compressing a monoatomic gas results in higher temperature increases than the same compression of a diatomic gas. While this is true, it is a well-known phenomenon and is not new or unexpected.
	Applicants argue that a report generated by Mr. Dunn shows the non-obviousness of the invention. This is not persuasive and it cannot be seen that identical compositions were compared with the only difference being the gas used to sensitize the explosive. 	
Applicants submit affidavits in an attempt to overcome obviousness. These affidavits have been fully considered, but are not persuasive at least because they consist mainly of opinion evidence which is given little weight. Additionally, they fail to describe the primary reference and discuss a reference not cited.
Applicants argue that noble gases have very low boiling points compare with other elements. This is not persuasive and it is noted that nitrogen has a lower boiling point than argon.
Applicants argue that Halliday does not teach the use of noble gases. While this may be true it is not persuasive, as the primary reference of Halander does teach the use of noble gases.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734